Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 1 of 30 PageID #: 7407




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  WILLIAM JEFFREY BURNETT,                     )
  JOE H CAMP,                                  )
                                               )
                            Plaintiffs,        )
                                               )
                       v.                      )    No. 1:18-cv-00200-JPH-DML
                                               )
  CONSECO LIFE INSURANCE COMPANY               )
  n/k/a Wilco Life Ins. Co,                    )
  CNO FINANCIAL GROUP, INC.,                   )
  CNO SERVICES LLC,                            )
                                               )
                            Defendants.        )

           ORDER GRANTING MOTION FOR FINAL CLASS APPROVAL

        Plaintiffs William Jeffrey Burnett and Joe H. Camp—former holders of

  "LifeTrend" life insurance policies ("Policies")—allege that Defendants breached

  their Policies by announcing and implementing changes in the calculation of

  Policy premiums and expense charges that caused thousands of policyholders

  to surrender their Policies. Plaintiffs have filed a motion for final approval of

  the class action settlement. Dkt. 214. They seek (1) final approval of the

  Settlement Agreement with only Defendant Conseco Life Insurance Company

  ("Conseco Life"); (2) certification of the settlement class of Conseco Life

  policyholders; (3) Plaintiffs' designation as class representatives; (4)

  appointment of attorneys from Weisbrod Matteis & Copley PLLC and DeLaney

  & DeLaney LLC as class counsel; (5) appointment of Donlin Recano &

  Company, Inc. as settlement administrator; (6) approval of the notice of

  settlement; and (7) approval of the Settlement Agreement's plan of distribution.

                                           1
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 2 of 30 PageID #: 7408




  Id. at 1. Conseco Life has filed a response in support of settlement approval.

  Dkt. 220. For the reasons below, Plaintiffs' motion for final approval is

  GRANTED. Dkt. [214].

                                        I.
                           Facts and Procedural History

        On October 5, 2012, Plaintiffs filed their original complaint in the Central

  District of California against Defendants Conseco Life, CNO Financial Group,

  Inc., and CNO Services, LLC. Dkt. 1. They allege that Conseco Life announced

  that individual LifeTrend policyholders could no longer maintain their Policies

  without paying substantial new premiums and charges as part of a "shock

  lapse" strategy designed to induce policyholders to give up their Policies.

        In November 2012, the Judicial Panel on Multidistrict Litigation ("MDL

  Panel") conditionally transferred the case to the Northern District of California

  (No. 10-md-02124; the "LifeTrend MDL"). Dkt. 26. The LifeTrend MDL

  encompassed several lawsuits brought by several different plaintiffs. One of

  the cases, Brady v. Conseco Life Insurance Co., No. 08-cv-5746 (N.D. Cal.), was

  filed on behalf of almost all LifeTrend policyholders—including policyholders

  who had retained their policies as well as policyholders who had surrendered

  their policies.

        In December 2011, the MDL Court held that former policyholders no

  longer could be included in the Brady Rule 23(b)(2) class because former

  policyholders had no standing to seek declaratory or injunctive relief, and

  because the damages they sought were not incidental to injunctive relief. See



                                          2
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 3 of 30 PageID #: 7409




  In re Conseco, No. C 10-02124 SI, 2011 WL 6372412, at *5-6 (N.D. Cal. Dec.

  20, 2011). Former policyholders were thereafter removed from the Brady class.

        In November 2013, the MDL Court approved the Brady settlement and

  certified two settlement classes—a Rule 23(b)(1) and (2) class of "In Force

  Policyholders" and a Rule 23(b)(3) class of "Lapsed Policyholders." See In re

  Conseco, No. 3:10-MD-02124-SI, 2013 WL 10349975, at *1 (N.D. Cal. Nov. 8,

  2013). The Brady Lapsed Policyholders class included approximately 190

  former policyholders whose Policies had "lapsed."

        In April 2015, the MDL Court granted Defendants' motion to dismiss the

  complaint for failure to state a claim upon which relief can be granted under

  Federal Rule of Civil Procedure 12(b)(6). LifeTrend MDL, dkt. 717. The MDL

  Court also dismissed the Burnett Plaintiffs' claims against the CNO Defendants

  because those claims derived from the Burnett Plaintiffs' claims against

  Conseco Life. Id.

        In May 2017, the Ninth Circuit reversed the MDL Court's dismissal of the

  complaint and remanded this case to the MDL Court. See LifeTrend MDL, dkt.

  728. In September 2017, the Northern District of California remanded the case

  back to the Central District of California. Dkt. 29; dkt. 30. In January 2018,

  this case was transferred to this district. Dkt. 69; dkt. 70. In April 2018,

  Defendants moved to dismiss Plaintiffs' complaint for failure to state a claim

  upon which relief can be granted. Dkt. 107; dkt. 110. In September 2019,

  Plaintiffs moved for class certification, dkt. 162, and subsequently, on March




                                          3
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 4 of 30 PageID #: 7410




  20, 2020, the Court granted Conseco Life's request to withdraw its motion to

  dismiss and Plaintiffs' motion for class certification, see dkt. 197.

        On April 10, 2020, Plaintiffs filed a motion for preliminary approval of

  class action settlement. 1 Dkt. 200. The Court granted preliminary approval on

  July 22, 2020 and scheduled a fairness hearing under Federal Rule of Civil

  Procedure 23(e)(2) for December 3, 2020. Dkt. 206. On September 21, 2020,

  Plaintiffs moved for final approval. Dkt. 214. Conseco Life has filed a response

  in support. Dkt. 220. The Court held the fairness hearing on December 3,

  2020. Dkt. 229.

         The proposed class plaintiffs are William Jeffrey Burnett and Joe H.

  Camp. Dkt. 200-1 at 11 (Settlement Agreement § 1.45). The proposed class

  (the "Class") includes:

               [A]ll Persons who owned a LifeTrend 3 Policy or
               LifeTrend 4 Policy that was surrendered or lapsed on or
               after October 1, 2008 and before June 30, 2013.
               However, the Class does not include LifeTrend 3 Policies
               or LifeTrend 4 Policies included in the class action
               settlement in a separate lawsuit known as Brady v.
               Conseco Life Insurance Company, Inc., et al., No. 3:08-
               CV-5746 (N.D. Cal.).

               Notwithstanding the foregoing, the following Persons
               shall be excluded from the Class and shall not
               constitute Class Members: (1) all Persons who make a
               timely election to be excluded from the proposed Class
               as approved by the Court in the Final Approval Order;
               (2) governmental entities; (3) the judge(s) to whom this
               case is assigned and any immediate family members


  1This order incorporates the defined terms set forth in the Settlement Agreement, dkt.
  200-1.
                                            4
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 5 of 30 PageID #: 7411




              thereof; and (4) Conseco Life, Wilton Re, the Wilco Life
              Affiliates, the Wilco Life Agents, the CNO Defendants,
              the CNO Affiliates, and the CNO Agents.

  See id. at 4–7, 186.

        The Court has carefully reviewed the 53-page Proposed Settlement

  Agreement that would resolve Plaintiffs' claims against Conseco Life. Dkt. 200-

  1. Some of the critical provisions are:

        • The CNO Defendants are not parties to or beneficiaries of the
          agreement, and nothing in the agreement shall impair any rights of
          Plaintiffs to prosecute Claims in this Action or otherwise against the
          CNO Financial Group, Inc. and CNO Services LLC. Id. at 3 (Settlement
          Agreement).

        • Conseco Life will pay $27 million in cash to settle the claims of the
          Class (the "Settlement Fund"). Id. at 13, 14 (Settlement Agreement §§
          1.59, 3.1).

        • No Class member will receive less than $500. Id. at 19 (Settlement
          Agreement § 4.5).

        • The amount distributed to the Class will be reduced by the proportional
          pro rata share of the Settlement Fund attributable to any Opt-Outs. Id.
          at 19 (Settlement Agreement § 4.5).

        • No portion of the Settlement Fund will revert to Conseco Life. Id. at 54
          (Settlement Agreement).

        • Notices will be mailed to Class members within 30 days after the Court
          grants Plaintiffs' motion for preliminary class approval. Id. at 21–22
          (Settlement Agreement § 6.6).

        • Conseco Life reserves the right to withdraw from the Proposed
          Settlement Agreement if the number of Class Policies requested to be
          excluded from the Class by opt-out is more than 150. Id. at 44
          (Settlement Agreement § 12.5.3).


                                            5
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 6 of 30 PageID #: 7412




        • Class members may opt-out of the Class by serving written requests for
          exclusion up to 28 days before the Fairness Hearing. Id. at 24
          (Settlement Agreement § 7.1).

        • Class members may object to the Proposed Settlement Agreement by
          filing and serving written objections up to 28 days before the Fairness
          Hearing. 2 Id. at 25 (Settlement Agreement § 7.5).

        • The Settlement Administrator will distribute the Net Settlement Fund in
          two distributions. Id. at 54 (Settlement Agreement).

        • Any portion of the Net Settlement Fund that remains unclaimed after
          the Second Distribution, as well as any funds that are not distributed
          to Opt-Outs in satisfaction of individual settlements or judgments, will
          be used to fund a cy pres award to the National Consumer Law Center,
          or alternatively to another recipient designated by the Court. Id. at 56,
          57 (Settlement Agreement §§ 7, 4, 6).

        • Once the settlement becomes final and Conseco Life funds the
          Settlement Fund, Plaintiffs and Class members will release any and all
          claims against Conseco Life (and certain related individuals and
          entities) based on the LifeTrend Policies. See id. at 26–33 (Settlement
          Agreement).

        • No attorneys' fees, expenses, or Class representative awards will be
          distributed out of the Settlement Fund without the Court's approval,
          and the total expenses to be withdrawn from the Settlement Fund will
          not exceed $1.25 million. Id. at 33 (Settlement Agreement § 9.1.2).

        • Plaintiffs may seek a reasonable portion of the settlement fund to be set
          aside for litigation costs, attorneys' fees, and Class representative
          incentive awards. See id. at 33–35 (Settlement Agreement).

        As the Court confirmed at the December 3, 2020 fairness hearing, no

  class members have filed objections or opted out. Dkt. 226; dkt. 229.


  2 This refers to the final hearing under Federal Rule of Civil Procedure 23(e)(2) to
  assess the fairness, reasonableness, and adequacy of the Agreement. Dkt. 200-1 at 7
  (Settlement Agreement § 1.26).
                                           6
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 7 of 30 PageID #: 7413




                                          II.
                                    Applicable Law

        Class actions were designed as "an exception to the usual rule that

  litigation is conducted by and on behalf of the individual named parties only."

  Gen. Tel. Co. of the S.W. v. Falcon, 457 U.S. 147, 155 (1987) (quoting Califano v.

  Yamasaki, 442 U.S. 682, 700 (1979)); see also Ortiz v. Fibreboard Corp., 527

  U.S. 815, 832 (1999) ("In drafting Rule 23(b), the Advisory Committee sought to

  catalogue in functional terms those recurrent life patterns which call for mass

  litigation through representative parties."). Any settlement that results in the

  dismissal of a class action requires court approval. See Fed. R. Civ. P. 23(e);

  Reynolds v. Beneficial Nat'l Bank, 288 F.3d 277, 279 (7th Cir. 2002).

        After preliminary review and a hearing, a "district court may approve a

  settlement of a class action if it concludes that it 'is fair, reasonable, and

  adequate.'" Kaufman v. Am. Express Travel, 877 F.3d 276, 283 (7th Cir. 2017)

  (quoting Fed. R. Civ. P. 23(e)(2)). Approval requires "the highest degree of

  vigilance in scrutinizing proposed settlements of class actions." Id. "Indeed . . .

  district courts should act as the 'fiduciary of the class,' subject to the high duty

  of care that the law requires of fiduciaries." Id.

                                          III.
                                        Analysis

        A. Class Certification

        "Rule 23 gives the district courts 'broad discretion to determine whether

  certification of a class-action lawsuit is appropriate,'" Arreola v. Godinez, 546

  F.3d 788, 794 (7th Cir. 2008), and "provides a one-size-fits-all formula for

                                            7
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 8 of 30 PageID #: 7414




  deciding the class-action question," Shady Grove Orthopedic Assocs., P.A. v.

  Allstate Ins. Co., 559 U.S. 393, 399 (2010). "A class 'may only be certified if the

  trial court is satisfied, after a rigorous analysis, that the prerequisites of Rule

  23(a) have been satisfied,' and 'actual, not presumed, conformance with Rule

  23(a) remains . . . indispensable.'" Davis v. Hutchins, 321 F.3d 641, 649 (7th

  Cir. 2003) (quoting Gen. Tel., 457 U.S. at 160-61); see also Livingston v. Assocs.

  Fin., Inc., 339 F.3d 553, 558 (7th Cir. 2003).

        A plaintiff seeking class certification must satisfy each requirement of

  Rule 23(a)—numerosity, commonality, typicality and adequacy of

  representation—and any one subsection of Rule 23(b). Harper v. Sheriff of

  Cook Cty., 581 F.3d 511, 513 (7th Cir. 2009); Arreola, 546 F.3d at 794. In

  addition to those requirements, the class must meet two implied prerequisites

  of Rule 23: (1) that the class definition be sufficiently precise to enable a court

  to ascertain the identity of class members by reference to objective criteria; and

  (2) that the named representative be a member of the proposed class. Alliance

  to End Repression v. Rochford, 565 F.2d 975, 977 (7th Cir.1977).

        The fact that the parties have reached a settlement is relevant to the

  class-certification analysis. See Smith v. Sprint Comms. Co., L.P., 387 F.3d 612,

  614 (7th Cir. 2004); Amchem Prods. v. Windsor, 521 U.S. 591, 618–20 (1997).

  "'Confronted with a request for settlement-only class certification, a district

  court need not inquire whether the case, if tried, would present intractable

  management problems, for the proposal is that there be no trial.'" Smith, 387

  F.3d at 614 (quoting Amchem Prods., 521 U.S. at 620). A court may not,

                                            8
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 9 of 30 PageID #: 7415




  however, "abandon the Federal Rules merely because a settlement seems fair,

  or even if the settlement is a 'good deal.' In some ways, the Rule 23

  requirements may be even more important for settlement classes." Uhl v.

  Thoroughbred Tech. & Telecomms., Inc., 309 F.3d 978, 985 (7th Cir. 2002).

  "This is so because certification of a mandatory settlement class, however

  provisional technically, effectively concludes the proceeding save for the final

  fairness hearing." Ortiz, 527 U.S. at 849.

        Here, Plaintiffs have met their burden of satisfying the Rule 23(a) and (b)

  requirements.

              1. Rule 23(a)(1) Requirements

                     a. Numerosity

        To satisfy the numerosity requirement, the proposed class must be "so

  numerous that joinder of all members is impracticable." Fed. R. Civ. P.

  23(a)(1). Here, the proposed Class consists of:

              All Persons who owned a Class Policy, where Class
              Policy means each LifeTrend 3 Policy and LifeTrend 4
              Policy that was surrendered or lapsed on or after
              October 1, 2008 and before June 30, 2013, and which
              LifeTrend 3 Policy or LifeTrend 4 Policy was not included
              within the class in the Brady Class Settlement and its
              release.

  See dkt. 200-1 at 4–7, 186. Plaintiffs contend that this amounts to 4,508

  insurance Policies held by approximately 3,666 policyholders. Dkt. 201 at 9.

  Courts in the Seventh Circuit have found that substantially smaller classes

  satisfy the numerosity requirement. See Mulvania v. Sheriff of Rock Island Cty.,

  850 F.3d 849, 860 (7th Cir. 2017) ("While there is no magic number that
                                          9
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 10 of 30 PageID #: 7416




   applies to every case, a forty-member class is often regarded as sufficient to

   meet the numerosity requirement."); Swanson v. American Consumer

   Industries, Inc., 415 F.2d 1326, 1333, n.9 (7th Cir. 1969). Because the

   proposed Class is so numerous that joinder of all members would be

   impracticable, Plaintiffs have satisfied the numerosity requirement.

                     b. Commonality

         To satisfy the commonality requirement, there must "be one or more

   common questions of law or fact that are capable of class-wide resolution and

   are central to the claims' validity." Beaton v. SpeedyPC Software, 907 F.3d

   1018, 1026 (7th Cir. 2018) (citing Bell v. PNC Bank, Nat'l Ass'n, 800 F.3d 360,

   374 (7th Cir. 2015)). Here, there are undoubtedly questions of law and fact

   common to the proposed Class. Plaintiffs outline several common questions,

   including:

         • Did Conseco   Life breach the Policies' optional premium payment
           provisions?
         • Did Conseco   Life breach the Policies' COI provisions?
         • Did Conseco   Life breach the Policies' reporting and disclosure
           provisions?
         • Did Conseco   Life breach the Policies' guaranteed interest rate
           provisions?
         • Did Conseco   Life breach the Policies' non-participating provisions?

   Dkt. 201 at 24–25. Plaintiffs also contend that central questions in this case

   can be answered using common evidence, including:

         • The terms of the Policies;
         • The October 2008 form letters that Conseco Life sent to all LifeTrend
           policyholders;
         • The form letters that Conseco Life sent a month later telling
           policyholders to disregard "all" prior notices;
                                           10
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 11 of 30 PageID #: 7417




         • Evidence that almost no LifeTrend policyholders surrendered their
           Policies before October 2008;
         • Evidence that approximately 34 percent of all LifeTrend policyholders
           surrendered their Policies after Conseco Life announced and
           implemented the changes first described in October 2008; and
         • Evidence that Conseco Life intended to induce lapses and surrenders of
           Policies and hired an actuarial consultant to estimate the number and
           value of the lapsed and surrendered Policies.

   Id. Because Plaintiffs' claims involve common questions of law and fact,

   Plaintiffs have satisfied the commonality requirement.

                      c. Typicality

         To satisfy the typicality requirement, "'the claims or defenses of the

   representative party [must] be typical of the claims or defenses of the class.'"

   Muro v. Target Corp., 580 F.3d 485, 492 (7th Cir. 2009) (quoting Williams v.

   Chartwell Fin. Servs., Ltd., 204 F.3d 748, 760 (7th Cir. 2000)). "A claim is

   typical if it 'arises from the same event or practice or course of conduct that

   gives rise to the claims of other class members and . . . [the] claims are based

   on the same legal theory.'" Oshana v. Coca-Cola Co., 472 F.3d 506, 514 (7th

   Cir. 2006) (quoting Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992)).

   "Although 'the typicality requirement may be satisfied even if there are factual

   distinctions between the claims of the named plaintiffs and those of other class

   members,' the requirement 'primarily directs the district court to focus on

   whether the named representatives' claims have the same essential

   characteristics as the claims of the class at large.'" Muro, 580 F.3d at 492

   (quoting De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir.

   1983)).

                                           11
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 12 of 30 PageID #: 7418




         Plaintiffs have satisfied the typicality requirement because their claims

   are typical of those of the Class because they surrendered their substantially

   identical Policies after Conseco Life's class-wide breaches.

                      d. Adequacy of Representation

         To satisfy the adequacy of representation requirement, the representative

   parties must "fairly and adequately protect the interests of the class." Amchem

   Prods., 521 U.S. at 625. "This adequate representation inquiry consists of two

   parts: (1) the adequacy of the named plaintiffs as representatives of the

   proposed class's myriad members, with their differing and separate interests,

   and (2) the adequacy of the proposed class counsel." Gomez v. St. Vincent

   Health, Inc., 649 F.3d 583, 592 (7th Cir. 2011) (citing Retired Chi. Police Ass'n

   v. City of Chicago, 7 F.3d 584, 598 (7th Cir. 1993)).

         Plaintiffs have satisfied the adequacy-of-representation requirement.

   Plaintiffs' claims are typical of those brought by other Class members, and

   their interests appear to be entirely consistent with those of the other Class

   members because they—like the other Class members—seek to maximize the

   Class's recovery from Conseco Life for the alleged breaches. Both Plaintiffs

   have actively participated in this litigation by having testified at depositions,

   provided documents, reviewed pleadings, remained in regular contact with

   counsel, and kept apprised of the status of this litigation and settlement

   negotiations throughout the entire case. Dkt. 200-2 at 3 (¶ 14).

         Plaintiffs' counsel has also invested substantial time and resources in

   this case by investigating the underlying facts, researching the applicable law,

                                            12
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 13 of 30 PageID #: 7419




   and negotiating a detailed settlement. See dkt. 200-2 at 2, 3, 5, 6 (Weisbrod

   Decl. ¶¶ 11, 13, 22–24, 27–28); dkt. 200-3 at 4 (DeLaney Decl. ¶¶ 18–19).

   Last, Plaintiffs' counsel have experience representing insurance policy holders,

   including in the mass litigation context, dkt. 200-2 at 1–2 (Weisbrod Decl. ¶ 6),

   and do not appear to have interests that conflict with those of the Class.

               2. Rule 23(b)(3) Requirements

         Having determined that Plaintiffs' proposed Class satisfies all of Rule

   23(a)'s requirements, the Court must evaluate whether it satisfies any one of

   the three requirements in Rule 23(b). As the Court addressed in its

   preliminary class approval order, dkt. 206 at 14–15, certification of a class

   under Rule 23(b)(3) is proper if "the questions of law or fact common to class

   members predominate over any questions affecting only individual members,

   and [when] a class action is superior to other available methods for fairly and

   efficiently adjudicating the controversy." Fed. R. Civ. P. 23(b)(3). This rule

   requires two findings: predominance of common questions over individual ones

   and superiority of the class action mechanism. Id. In assessing whether those

   requirements have been met, courts should consider:

               (A) the class members' interests in individually
               controlling the prosecution or defense of separate
               actions;
               (B) the extent and nature of any litigation concerning
               the controversy already begun by or against class
               members;
               (C) the desirability or undesirability of concentrating the
               litigation of the claims in the particular forum; and
               (D) the likely difficulties in managing a class action.


                                           13
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 14 of 30 PageID #: 7420




   Id.

         Plaintiffs have shown that common questions of law and fact

   predominate. Specifically, the core issues—the proper interpretation of the

   Policies, whether Conseco Life breached the Policies, the degree to which the

   policyholders were harmed, and whether Conseco Life was the alter ego of the

   CNO Defendants—are either identical for all Class members or (in the case of

   damages) can be determined by applying a simple formula to common

   evidence. Dkt. 201 at 30.

         Furthermore, Plaintiffs have shown that, for this case, a class action is

   vastly "superior to other available methods for fairly and efficiently adjudicating

   the controversy." Fed. R. Civ. P. 23(b)(3). It will be the most efficient way to

   resolve Plaintiffs' claims, especially considering that Plaintiffs would have a

   difficult and costly task in seeking relatively small damages solely on an

   individual basis. Plaintiffs contend that using the damages methodology

   they've asserted throughout this litigation, approximately 1,120 of the Class

   Policies at issue give rise to damages (excluding prejudgment interest) of less

   than $1,000, and more than 2,600 give rise to damages of less than $10,000.

   Dkt. 200-4 at 8 (Browne Decl. ¶¶ 23–24). Accordingly, class resolution would

   be superior to other available methods of pursuing these claims.

         The Court grants final certification of the class for settlement purposes

   under Rule 23(b)(3).




                                           14
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 15 of 30 PageID #: 7421




         B. Appointment of Class Counsel

         After a court certifies a Rule 23 class, the court is required to appoint

   class counsel to represent the class members. See Fed. R. Civ. P. 23(g)(1). In

   appointing class counsel, the court must consider:

                (i) the work counsel has done in identifying or
                investigating potential claims in the action;
                (ii) counsel's experience in handling class actions, other
                complex litigation, and the types of claims asserted in
                the action;
                (iii) counsel's knowledge of the applicable law; and
                (iv) the resources that counsel will commit to
                representing the class.

   Fed R. Civ. P. 23(g)(1)(A).

         Plaintiffs are represented by Stephen A. Weisbrod, Shelli L. Calland,

   Derek Sugimura, Tamra B. Ferguson, and Saul Cohen from Weisbrod Matteis

   & Copley PLLC ("WMC"), and Kathleen DeLaney from DeLaney & DeLaney LLC.

   These attorneys have done substantial work identifying, investigating,

   prosecuting, and settling Plaintiffs' claims.

         According to Plaintiffs, WMC is a national litigation firm that specializes

   in representing insurance policyholders, including in the mass litigation

   context. Dkt. 200-2 at 1–2 (Weisbrod Decl. ¶ 6). WMC has dedicated

   thousands of attorney hours and spent hundreds of thousands of dollars

   representing Plaintiffs in this case since its filing in 2012. Id. at 2 (¶ 11). WMC

   also worked, without compensation, on aspects of the Brady case. Id. at 2–3.

   Before this case was transferred to this district, WMC obtained a reversal by

   the U.S. Court of Appeals for the Ninth Circuit of an order entered by the U.S.

                                           15
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 16 of 30 PageID #: 7422




   District Court for the Northern District of California dismissing the complaint.

   Id. WMC has been named on the National Law Journal's Litigation Boutiques

   Hot List and has prevailed in litigation against insurance companies (and other

   parties) in trial courts and arbitral forums, appellate courts, and the U.S.

   Supreme Court. Id. at 2 (¶ 7). WMC has devoted the human and financial

   resources necessary to serve effectively as Class counsel (with the assistance of

   local counsel). Id. at 3 (¶ 13).

         Stephen Weisbrod, founding partner of WMC, graduated from Harvard

   Law School and is admitted to practice law in the District of Columbia, Florida,

   Illinois, and New York. Id. at 1 (¶¶ 3–4). He was also admitted pro hac vice for

   this case. Id. (¶ 3). Before entering private practice of law, Mr. Weisbrod

   served as law clerk to Justice Alan B. Handler of the New Jersey Supreme

   Court and Chief Judge James B. Moran of the United States District Court for

   the Northern District of Illinois. Id. (¶ 5). He has tried more than 30 cases in

   seven states and the District of Columbia, representing clients in financial and

   commercial disputes, judgment enforcement and bankruptcy matters, and

   criminal cases. Id. (¶ 8).

         DeLaney & DeLaney is a civil litigation firm that handles various types of

   matters, including contract disputes, commercial disputes, and class action

   lawsuits. Dkt. 200-3 at 1 (DeLaney Decl. ¶ 3). DeLaney & DeLaney has served

   as local Class counsel and performed legal services on behalf of Plaintiffs since

   February 2, 2018. Id. at 3 (¶ 11). Kathleen DeLaney has been actively involved

   in the settlement process, including attending and participating in settlement

                                           16
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 17 of 30 PageID #: 7423




   conferences, negotiating the Settlement Agreement, and drafting and revising

   settlement related documents. Id. (¶¶ 13–14). DeLaney & DeLaney has

   devoted the human and financial services necessary to effectively serve as local

   Class counsel and the Court expects it will continue to do so. Id. (¶ 12).

         Kathleen DeLaney, managing partner of DeLaney & DeLaney, graduated

   from Indiana University Mauer School of Law, and is admitted to practice law

   in Indiana and Illinois. Id. at 1, 2 (¶¶ 2, 4, 6). Before entering private practice

   of law, Ms. DeLaney served as a law clerk for Judge David F. Hamilton, former

   United States District Judge for the Southern District of Indiana and current

   Judge for the Seventh Circuit Court of Appeals. Id. at 2 (¶ 7). Ms. DeLaney's

   courtroom experience includes jury trials, bench trials, and appellate

   arguments in Indiana's state and federal courts, including the Seventh Circuit

   Court of Appeals. Id. (¶ 10).

         Finding that Plaintiffs' counsel satisfy the criteria set forth in Fed R. Civ.

   P. 23(g)(1)(A), the Court appoints Stephen A. Weisbrod, Shelli L. Calland, Derek

   Sugimura, Tamra B. Ferguson, Saul Cohen, and Kathleen DeLaney as Class

   counsel.

         C. Final Settlement Approval

         "Federal courts naturally favor the settlement of class action litigation."

   Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996); see also Armstrong, 616 F.2d

   at 313 ("Settlement of the complex disputes often involved in class actions

   minimizes the litigation expenses of both parties and also reduces the strain

   such litigation imposes upon already scarce judicial resources."). Because the

                                           17
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 18 of 30 PageID #: 7424




   Settlement Agreement would bind all class members, the Court may approve

   the settlement only after finding that it is "fair, reasonable, and adequate."

   Fed. R. Civ. P. 23(e)(2). In making this determination, Federal Rule of Civil

   Procedure 23(e)(2) requires the Court to consider whether (1) the class

   representatives and class counsel have adequately represented the class, (2)

   the proposal was negotiated at arm's length, (3) the proposal treats class

   members equitably relative to each other, and (4) the relief provided by the

   settlement is adequate.

         Courts also consider the following five factors: (1) the strength of the

   plaintiffs' case compared to the amount of the defendants' settlement offer; (2)

   the complexity, length, and expense of continued litigation; (3) the amount of

   opposition to the settlement; (4) the opinion of experienced counsel; and (5) the

   stage of the proceedings and the amount of discovery completed. Synfuel

   Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006).

               1. Adequacy of representation of the class

         As explained above at pages 12–13, Plaintiffs and Class Counsel have

   adequately represented the Class.

               2. The Settlement Agreement was negotiated at arm's length

         The Settlement Agreement was negotiated at arm's length. As Plaintiffs

   explained in detail, the Settlement Agreement is the product of years of

   litigation. See dkt. 201 at 5–12. Furthermore, the Settlement Agreement was

   the result of three separate mediations with three different mediators. Dkt.

   200-2 at 5 (Weisbrod Decl. ¶ 22); dkt. 200-3 at 4 (DeLaney Decl. ¶ 18). Last,

                                           18
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 19 of 30 PageID #: 7425




   the consideration to be paid by Conseco Life is $27 million cash, and no

   unclaimed funds will revert to Conseco Life. Dkt. 200-1 at 13, 14, 54

   (Settlement Agreement §§ 1.59, 3.1).

               3. The Settlement Agreement treats class members equitably
                  relative to each other

         The Settlement Agreement treats Class members equitably relative to

   each other. Each Class member or the Class member's successor will receive a

   pro rata share of the Class member's alleged damages based on the net present

   value damages model that Plaintiffs have maintained is the appropriate method

   for apportioning damages throughout this litigation, with each recipient

   receiving a minimum of $500. See dkt. 200-1 at 19 (Settlement Agreement §

   4.5). The Settlement Agreement's distribution plan ensures reasonable efforts

   to locate Class Members and their successors and/or beneficiaries in order to

   distribute their portions of the Settlement Fund in an Initial Distribution. See

   id. at 18 (Settlement Agreement § 4.3). Furthermore, after those efforts are

   complete, the Settlement Administrator will disburse remaining Net Settlement

   Funds to the Class members and successors who deposited their initial

   distributions. See id. at 18, 55. Only the small amount remaining in the

   custody of the Settlement Administrator after that second distribution, if any,

   will be distributed by the Settlement Administrator to a cy pres recipient

   approved by this Court. See id. at 18, 56.




                                          19
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 20 of 30 PageID #: 7426




               4. The relief provided by the Settlement Agreement is
                  adequate

         The $27 million in relief is adequate. As stated above, each Class

   member or recipient will receive a minimum of $500. Dkt. 200-1 at 19

   (Settlement Agreement § 4.5). Depending on the value of the Policies they

   surrendered, many Class members will receive much more than $500—average

   per-Policy relief exceeds $3,700, and the highest per-Policy payment amount is

   more than $150,000. See id. at 58. In addition, cy pres relief will be used only

   for the small portion of the Settlement Fund, if any, that remains unclaimed

   after multiple distributions to Class members. See id. at 18, 56.

         Moreover, if this case were to be tried, no relief would be guaranteed.

   See Kaufman, 877 F.3d at 284–85. And the costs and expenses would be

   higher. The Settlement Agreement contemplates $9 million in attorney fees

   and Counsel contemplate $577,662.29 so far in expense reimbursements from

   the $27 million settlement fund, with any further expenses being much

   smaller. Dkt. 202; dkt. 216; see dkt. 229. Those fees and expenses are

   reasonable given the portion of the settlement fund that they represent and the

   extensive litigation that this case has required over several years. See

   Kaufman, 877 F.3d at 287–88; dkt. 203 (collecting authority). Class counsel

   have taken substantial risks in this litigation and have been successful at key

   points in this case, including litigating an appeal and motions to dismiss, and

   in negotiating this Settlement Agreement. See dkt. 203 at 11–12.




                                          20
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 21 of 30 PageID #: 7427




         Finally, as explained below, class members have received adequate notice

   and the proposed method of distribution relief is effective in providing prompt

   payment.

                5. The strength of Plaintiffs' case compared against the
                   amount of Conseco Life's settlement offer

         The most important settlement-approval factor is "'the strength of

   plaintiff's case on the merits balanced against the amount offered in the

   settlement.'" Synfuel Techs., 463 F.3d at 653 (quoting In re Gen. Motors Corp.

   Engine Interchange Litig., 594 F.2d 1106, 1132 (7th Cir. 1979)). Here,

   continued litigation with Conseco Life presents significant risks and costs—the

   most obvious risk is that Plaintiffs will not be successful on their claims.

   Furthermore, "[e]ven if Plaintiffs were to succeed on the merits at some future

   date, a future victory is not as valuable as a present victory. Continued

   litigation carries with it a decrease in the time value of money, for '[t]o most

   people, a dollar today is worth a great deal more than a dollar ten years from

   now.'" In re AT&T Mobility Wireless Data Servs. Sales Litig., 270 F.R.D. 330,

   347 (N.D. Ill. 2010) (quoting Reynolds, 288 F.3d at 284). Moreover, as

   explained above, the consideration to be paid by Conseco Life is $27 million

   cash, and no unclaimed funds will revert to Conseco Life. Dkt. 200-1 at 13,

   14, 54 (Settlement Agreement §§ 1.59, 3.1). Furthermore, each Class member

   or recipient will receive a minimum of $500. Id. at 19 (Settlement Agreement §

   4.5). Accordingly, the strength of Plaintiffs' case compared to the settlement

   weighs in favor of the fairness, reasonableness, and adequacy of the Settlement

   Agreement.
                                           21
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 22 of 30 PageID #: 7428




                6. The likely complexity, length, and expense of continued
                   litigation

         The likely complexity, length, and expense of trial weigh heavily in favor

   of the fairness, reasonableness, and adequacy of the Settlement Agreement.

   Continuing to litigate this case will require vast expense and a great deal of

   time, on top of that already expended. Furthermore, as explained above at

   page 20, given the case's procedural history, there is inherent risk in

   continuing to litigate this action.

                7. Opposition to the Settlement Agreement

         As confirmed at the fairness hearing, there are no objections to or opt-

   outs from the Settlement Agreement. Dkt. 226; dkt. 229.

                8. The opinion of experienced counsel

         The opinion of counsel weighs heavily in favor of the fairness,

   reasonableness, and adequacy of the Settlement Agreement. Courts are

   "'entitled to rely heavily on the opinion of competent counsel,'" Gautreaux v.

   Pierce, 690 F.2d 616, 634 (7th Cir. 1982) (quoting Armstrong, 616 F.2d at 325);

   Isby, 75 F.3d at 1200; and as explained above, counsel for the parties are

   experienced and highly competent. Further, there is no indication that the

   Settlement Agreement "is tainted by collusion." Isby, 75 F.3d at 1200. Class

   counsel will be paid up to $9 million dollars, one-third of the Settlement Fund,

   and the total expenses will not exceed $1.25 million. Dkt. 200-1 at 33

   (Settlement Agreement §§ 9.1.1, 9.1.2).




                                           22
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 23 of 30 PageID #: 7429




               9. The stage of the proceedings and the amount of discovery
                  completed

         "The stage of the proceedings at which settlement is reached is important

   because it indicates how fully the district court and counsel are able to

   evaluate the merits of plaintiffs' claims." Armstrong, 616 F.2d at 325. The

   claims presented and settlement demand have been developed over years of

   litigation and extensive mediation efforts. Extensive discovery has been

   completed. Dkt. 200-2 at 6 (Weisbrod Decl. ¶ 25). While more discovery could

   be done, id., there is no indication that additional discovery would further

   assist the parties in reaching a settlement agreement that is fair to the Class.

   Accordingly, this factor weighs in favor of the fairness, reasonableness, and

   adequacy of the Settlement Agreement.

         D. Class Notice

         Under Federal Rule of Civil Procedure 23(c)(2)(B), a notice must provide:

               the best notice that is practicable under the
               circumstances, including individual notice to all
               members who can be identified through reasonable
               effort. The notice must clearly and concisely state in
               plain, easily understood language: (i) the nature of the
               action; (ii) the definition of the class certified; (iii) the
               class claims, issues, or defenses; (iv) that a class
               member may enter an appearance through an attorney
               if the member so desires; (v) that the court will exclude
               from the class any member who requests exclusion; (vi)
               the time and manner for requesting exclusion; and (vii)
               the binding effect of a class judgment on members
               under Rule 23(c)(3).

   When presented with a proposed class settlement, a court "must direct notice

   in a reasonable manner to all class members who would be bound by the
                                            23
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 24 of 30 PageID #: 7430




   proposal." Fed. R. Civ. P. 23(e)(1). "The contents of a Rule 23(e) notice are

   sufficient if they inform the class members of the nature of the pending action,

   the general terms of the settlement, that complete and detailed information is

   available from the court files, and that any class member may appear and be

   heard at the hearing." 3 Newberg on Class Actions § 8:32 (4th ed. 2010).

         The notice given here satisfies Rule 23's requirements and placed Class

   members on notice of the Settlement Agreement. As contemplated in the

   Court's preliminary approval order, notice was sent by First Class United

   States Mail. See dkt. 214-1 at 2, 5. 4,508 Notice Packages were mailed, with

   only 197 returned undeliverable. Dkt. 214-1 at 5. The Settlement

   Administrator maintained a website with the notice information, as well as an

   email address and a toll-free hotline to answer questions about the Settlement

   Agreement. Id. Also as the preliminary approval order contemplated, the

   notice described the terms of settlement, informed the Class about the

   allocations of attorney's fees and expenses, explained how Class members may

   opt-out of the Class and object to the settlement, and provided specific

   information about the fairness hearing. See dkt. 206 at 24; dkt. 200-1 at 166–

   75.

         As of September 21, 2020, the Settlement Administrator had received

   over 1,200 completed W-9 forms in response. Dkt. 214-1 at 6. And as of

   November 24, 2020, the Settlement Administrator had received 2,110

   completed W-8 and W-9 forms in response. Dkt. 228-1 at 3. On November 17,

   2020, the Settlement Administrator began making telephone calls to Class

                                          24
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 25 of 30 PageID #: 7431




   Members who had not yet returned W-9 forms. Id. Throughout, the

   Settlement Administrator and counsel for all parties received no objections or

   opt-outs. Dkt. 226; dkt. 229.

         E. Appointment of Settlement Administrator

         Donlin Recano is a company that specializes in claims administration.

   Dkt. 200-5 at 1 (Voorhies Decl. ¶ 1). For over 30 years, Donlin Recano has

   provided notice to millions of class members and has administered billions of

   dollars in claims. See id. at 2 (¶ 3). Plaintiffs have engaged Donlin Recano to

   conduct the notice and distribution processes. Dkt. 201 at 23. As explained

   above, Donlin Recano has dedicated substantial resources to providing notice

   and ensuring continued claim administration. Given the complexity and size of

   this case, Donlin Recano's services in connection with implementing the notice

   plan have been and will continue to be helpful. Therefore, the Court appoints

   Donlin Recano as Settlement Administrator.

         F. Partial Final Judgment

         "Generally, if an action involves either multiple parties or one party with

   multiple claims," an order dismissing only some parties or claims is not "final"

   and is therefore not appealable. Brown v. Columbia Sussex Corp., 664 F.3d

   182, 186 (7th Cir. 2011). Federal Rule of Civil Procedure 54(b), "however,

   empowers a district court to direct entry of a final judgment as to one or more,

   but fewer than all, claims or parties." Id. Such a partial final judgment may be

   entered "only if the court expressly determines that there is no just reason for

   delay." Fed. R. Civ. P. 54(b). "A proper Rule 54(b) order requires the district

                                          25
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 26 of 30 PageID #: 7432




   court to make two determinations: (1) that the order in question was truly a

   'final judgment,' and (2) that there is no just reason to delay the appeal of the

   claim that was 'finally' decided." Gen. Ins. Co. of Am. v. Clark Mall Corp., 644

   F.3d 375, 379 (7th Cir. 2011).

         Here, there is no just reason for delaying the entry of judgment as to

   Conseco Life. The Class's claims against Conseco Life have been "'finally'

   decided" through the Settlement Agreement. Gen. Ins., 644 F.3d at 37. And

   any overlap with the claims against the remaining defendants does not prevent

   partial final judgment because the Settlement Agreement does not bind the

   CNO Defendants and does not "impair any rights of Plaintiffs to prosecute

   Claims in this Action or otherwise against the CNO Defendants." Dkt. 200-1 at

   3, 31. Finally, there is no risk of inconsistent judgment because Conseco Life

   "continues to deny . . . all claims of wrongdoing or liability" but "has agreed to

   enter into [the Settlement Agreement], without in any way acknowledging any

   fault or liability, in order to avoid further expense and burden of protracted and

   costly litigation." Id. at 2.

         Partial final judgment as to Conseco Life under Federal Rule of Civil

   Procedure 54(b) is therefore appropriate.

                                         IV.
                                      Conclusion

         For all these reasons and for the reasons in the parties' submissions,

   Plaintiffs' Motion for Final Approval is GRANTED. Dkt. [214].

         After holding a hearing, the Court GRANTS FINAL APPROVAL of the

   Settlement Agreement as fair, reasonable, and adequate under Federal Rule of
                                           26
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 27 of 30 PageID #: 7433




   Civil Procedure 23(e)(2). Plaintiffs, Class Members, Conseco Life, and their

   counsel are directed to implement and consummate the Agreement according

   to its terms and provisions.

         The Court finds that the Class Notice and Class Notice Plan approved by

   the Court satisfies Federal Rule of Civil Procedure 23 and due process

   requirements.

         The previously certified Class is finally certified under Federal Rule of

   Civil Procedure 23(b)(3) for settlement purposes. Each member of the Class

   shall be bound by the Settlement Agreement, including the release set forth in

   Article 8 of the Agreement. See dkt. 214-3 at 12–19. The clerk shall include

   the release, dkt. 200-1 at 194–201, as Exhibit A to this order.

         The Court designates Plaintiffs William Jeffrey Burnett and Joe H. Camp

   as class representatives and appoints the following attorneys as Class Counsel:

         Stephen A. Weisbrod
         Shelli L. Calland
         Tamra B. Ferguson
         Saul Cohen
         WEISBROD MATTEIS & COPLEY PLLC

         Kathleen A. DeLaney
         DELANEY & DELANEY LLC

         The Court confirms approval of Donlin Recano & Company, Inc. as

   Settlement Administrator of the Claim Process.

         For the reasons in this order and in the parties' submissions, Plaintiffs'

   Motion for Attorneys' Fees, Expenses, and Plaintiffs' Incentive Awards is

   GRANTED. Dkt. [202]; dkt. 216. Class Counsel are awarded fees of nine

   million dollars ($9,000,000). Class Counsel are awarded reimbursement of
                                           27
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 28 of 30 PageID #: 7434




   $577,662.29 from the Settlement Cash Consideration for the amount of

   Preliminary Settlement Administration Expenses that Class Counsel have paid

   to date. Conseco Life is given a credit toward the Settlement Cash

   Consideration of $50,000 for the Preliminary Settlement Administration

   Expenses that Conseco Life has paid to date. Reasonable Settlement

   Administration Expenses incurred after the entry of this Final Approval Order

   under the Plan of Allocation shall be paid to Donlin Recano out of the

   Settlement Cash Consideration, provided that the total sum of all Class

   Counsel's Expenses and Settlement Administration Expenses (including

   Preliminary Settlement Administration Expenses) shall not exceed $1,250,000.

   Plaintiffs Burnett and Camp are awarded Plaintiffs' Service Awards of $25,000

   each. These fees and awards are reasonable in relation to the services

   performed, the time and resources expended, and the results achieved. The

   fees and expenses are to be paid as outlined in Article 9 of the Settlement

   Agreement.

         Partial final judgment under Federal Rule of Civil Procedure 54(b) will

   issue by separate entry. The Court retains jurisdiction for enforcement of the

   Settlement Agreement.

   SO ORDERED.

   Date: 1/13/2021




                                          28
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 29 of 30 PageID #: 7435




   Distribution:

   John M. Aerni
   ALSTON AND BIRD LLP
   john.aerni@alston.com

   Kelly S Biggins
   Locke Lord LLP
   300 South Grand Avenue      Suite 2600
   Los Angeles, CA 90071

   James H Bilton
   LOCKE LORD LLP
   jbilton@lockelord.com

   Taylor F. Brinkman
   LOCKE LORD LLP
   tbrinkman@lockelord.com

   Shelli L. Calland
   WEISBROD MATTEIS & COPLEY PLLC
   scalland@wmclaw.com

   Saul Cohen
   WEISBROD MATTEIS & COPLEY PLLC
   scohen@wmclaw.com

   Kathleen Ann DeLaney
   DELANEY & DELANEY LLC
   kathleen@delaneylaw.net

   Tamra B. Ferguson
   WEISBROD MATTEIS & COPLEY PLLC
   tferguson@wmclaw.com

   Steven K. Huffer
   S.K. HUFFER & ASSOCIATES, P.C.
   steveh@hufferlaw.com

   Adam J. Kaiser
   ALSTON & BIRD LLP
   adam.kaiser@alston.com

   Barbara Louise Lyons
   Law Office of Barbara L Llyons
   80 El Camino Real Apt D
                                        29
Case 1:18-cv-00200-JPH-DML Document 237 Filed 01/13/21 Page 30 of 30 PageID #: 7436




   Burlingame, CA 94010

   Rachel Adi Naor
   Alston and Bird LLP
   rachel.naor@alston.com

   Matthew B Nazareth
   Locke Lord LLP
   300 South Grand Avenue Suite 2600
   Los Angeles, CA 90071

   Samuel J. Park
   ALSTON AND BIRD, LLP
   samuel.park@alston.com

   Phillip Russell Perdew
   LOCKE LORD LLP
   pperdew@lockelord.com

   Carl C Scherz
   LOCKE LORD LLP
   cscherz@lockelord.com

   Kristin Shepard
   ALSTON & BIRD LLP
   kristin.shepard@alston.com

   T. Esther Silberstein
   WEISBROD MATTEIS & COPLEY PLLC
   esilberstein@wmclaw.com

   Derek Y. Sugimura
   WEISBROD MATTEIS & COPLEY PLLC
   dsugimura@wmclaw.com

   Stephen A Weisbrod
   WEISBROD MATTEIS & COPLEY PLLC
   sweisbrod@wmclaw.com




                                        30
